DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on 7/24/2020, wherein claims 1-20 are pending, and claiming benefit from foreign application dated 5/14/2020 (IN202041020321).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Featonby et al. (US PGPUB 2020/0310853).

As for claim 1, Featonby teaches a method for providing a distributed resource scheduler (“DRS”) as a service in a virtual machine computing environment (Fig. 14 including plurality of agents and optimization service ), comprising:

creating a simulated computing environment that corresponds to host configuration data [VM instance type 130] of a client computing environment (paragraph 143, “…the optimization service 106 may test workloads 136 on VM instances 114…provision a test VM instance 910 corresponding to a VM instance type 130…current VM instance type 130 for the workload 136…”  teaches provisioning of a VM instance corresponding to the current VM instance type 130 for the workload 136 that the current workload 136)

receiving resource usage data from the client computing environment, the resource usage data having been gathered from a DRS agent (paragraph 57-58, “…provide workload data 120 that generally indicates one or more resource-utilization characteristics of the workload 136…” and “…actual resource -utilization characteristics…” and paragraph 169-171, “…user ….install a monitoring agent…” and “The agent 1410 may collect configuration data 1418 such as memory utilization…” thus, the resource utilization data is understood as collected/gathered by an agent.) ; 

simulating the resource usage in the simulated computing environment that is monitored by a DRS (paragraph 143, “test workloads …onto existing VM instance types 130…” and paragraphs 150, “…deploy a workload to be supported by the first virtual computing resource…associated with a resource-utilization characteristic…”, Thus, the prior art is capable of simulating existing VM instance type with workload and compare with new VM instance type before migration fleets of workloads on to the new VM instance type.); 

receiving a recommendation from the DRS to migrate a first virtual machine, the first virtual machine being in the simulated computing environment (paragraph 143, “…test workload…on VM instances 114…new VM instance type 902 and…existing VM instance types 130…indicate how well the test workload 912 is performing…the testing component 236 can provide insight to the optimization component 126 regarding whether or not the new VM instance type…is in fact optimized compared to the current VM instance type 130…”  Examiner note, while the method is to implement a DRS, however, since the receiving a recommendation is from the DRS, the receiver is, under the BRI, to include actors besides the DRS, and includes a user.  Thus, under the BRI, the claim limitation is understood to include any indication by the optimization/simulation modules to recommend, after testing, that a second/different VM type is more optimal than existing VM time the workload is running on as concluded from running simulation/optimization test runs.  While the prior art does not explicitly teach a recommendation from the DRS to migrate a first virtual machine, it teaches testing module utilizing a first virtual machine (i.e., existing VM instance type VM) running the workload, and determining the new VM instance type is more optimized to host the workload than the existing type, and concluding and recommending migrating the workload from being hosted by the first virtual computing resource type to a second virtual computing resource type.  See also paragraphs 166 and 167.  Thus, it would be obvious to a person of ordinary skill in the art to recognize that the system recommendation and conclusion to run the workload in the second/new VM instance type VM is a recommendation to migrate the VM because doing so improves resource utilization rate.  (paragraph 3)), ; and 

providing instructions to the DRS agent to migrate a second virtual machine (paragraph 154, “the service provider network 102 may receive input data indicating a request from the user account to migrate the workload from being supported by the first virtual computing resource type to be supported by the second virtual computing resource type…” teaches providing instruction to migrate.  paragraph 44, “automate the migration of workloads to new VM instance types…users may select an option, or ‘optin,’ to give the optimization service permission to automate the migration of workloads to new VM instance types…” teaches the step can be automated for the User), the second virtual machine being in the client computing environment and corresponding to the first virtual machine (paragraph 143.  “test workload on VM instances 114 determine whether a workload 136 actually performs well…when placed on …an existing VM instance type 130”, thus, the simulation can include the existing VM type during optimization, and corresponds to the workload the optimizer is trying to optimize)..

As for claims 8 and 15, they are the product and system claims of claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Featonby also teaches: 
receiving, from the client computing environment, a change to the resource usage data (paragraph 158, “…determine that the workload changed from utilizing a first amount of the first computing resources to utilizing a second amount of the first computing resource…”); and 
replicating the change in the simulated computing environment (paragraph 37, “…optimization service may continually, or periodically, analyze the resource-utilization characteristics of the workload and determine if resource consumption has changed significantly enough such that a new VM instance type is more appropriate…” in view of paragraph 143, “…optimization service…provision a test VM instance 910 corresponding to a VM instance type 130 and/or new VM instance type 902…” , wherein the DRS makes the recommendation to migrate the first virtual machine based on the change in the simulated computing environment (paragraph 160, “…provide recommendation to migrate the workload from being hosted by the first virtual computing resource to a second virtual computing resource that is of the second virtual computing resource type…”.

As for claims 9 and 16, they are the product and system claims of claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 3, Featonby also teaches wherein the client computing environment includes hosts [computing devices] and virtual machines [VM instances] (paragraph 67, “…fleet of VM instances” and paragraph 185 “different computing devices 1702(1)-(N) may each support one or more VM instances …”), and wherein creating the simulated environment includes creating corresponding hosts and virtual machines (paragraph 143.  “computing device 112” and VM instances.  Examiner note, Specification of present application teaches creating simulated environment by using three host comparable machines using physical servers.  (paragraph 37).  Indeed, nowhere does specification teaches how to simulate hosts which simulates a host as the VM.  Thus, examiner understand creating step to encompass where physical computing devices are used as simulated hosts), wherein simulating the resource usage includes causing the corresponding hosts and virtual machines of the simulated environment to reflect those of the client computing environment based on the host configuration data (paragraph 143 and 186.  Examiner note “reflect” is not defined in the Specification, and is understood as accounting for and correlate with the client computing environment.  Here, the prior art is capable of accounting for different physical hardware differences when comparing the performance of each instance types.  Thus, it is capable of reflecting the capability of any computing devices by factoring in the physical capability difference, thus controlling a factor by equalizing the “physical” capability to be the same to compare the VM instance type performances.).

As for claims 10 and 17, they are the product and system claims of claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 5, Featonby also teaches the instructions to migrate the second virtual machine comprises instructions to transfer the second virtual machine from a first host computing device to a second host computing device (paragraph 154 in view of paragraph 186.  Here, the migration to which VM instance type take into account of underlying computing device characteristics with some more suited than others to run the workload even when VM type is the same.  Thus, it would be obvious to a person of ordinary skill in the art to recognize the instruction to migration the second virtual machine can include migrating from one host computing device to a second host computing device because doing so improves resource utilization of computing devices having differing resources).

As for claim 12, it is the product claim of claim 5 above.  Thus, it is rejected under the same rationales.

As for claim 6, Featonby also teaches providing a software package for the DRS agent to the client computing environment, the DRS agent software package being configured to gather the resource usage data (paragraphs 19, 41, “install a software agent locally…collect data using the software agent…” and paragraphs 170-171, “agent may collect …such as memory utilization…cpu usage…”).

As for claims 13 and 19, they are the product and system claims of claim 6 above.  Thus, they are rejected under the same rationales.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Featonby et al. (US PGPUB 2020/0310853) in view of Browning et al. (US PGPUB 2007/0283314 A1).

As for claim 4, Featonby already teaches simulating processor and memory usage of a second host in the simulated computing environment according to resource usage data to a first host in the client computing environment (paragraph 140, “simulation workload 906 maybe a simulator program that is configured to consume designated amounts of computing resource such that the simulation component 234 can mimic actual workloads 136.”  where it can be tested for existing VM type.  Examiner note, the prior art in an exemplary embodiment teaches simulating processor and memory usage of a second host to mean causing the system to consume the same/similar amount of resource as the first host (paragraph 67), the specification does not teach any exemplary method to cause it to consume such an amount of resources, let alone a specific way to achieve the effect.  As running VM is a form of causing the host to utilize hardware resources.  Under BRI, the limitation is understood to include running a same amount of workload/use same amount of resources in any workload on the host, including VM, to achieve the simulated usage.  In addition, Examiner note “according to” can be broadly interpreted as in view of.).
However, in the interest of compact prosecution, Examiner will note Featonby does not explicitly state “processor” and “memory” despite commonly understood resource of a host of VM including these components.  
Browning teaches a method of testing out change over settings in a mirrored system to the production system including simulating processor and memory usage of a second host according to resource usage data relating to a first host (paragraph 6, “….secondary mirrored computing system maintained as a mirrored backup system…” teaches mirroring or repeating of workload as production system (see citation to paragraph 12 below), paragraph 7, “backup computing system …may comprises a processor complex, cache, non-volatile storage….” teaches mirrored components includes processor and memory, and paragraph 8, “…redundant mirrored computing systems…is testing of a system change-over or system update prior to the change-over/update being applied to the production system…test environment includes a mirrored copy or cone of the production environment…”, and paragraph 12, “the cloned components operate in a substantially mirrored manner to that of their corresponding production components…may receive and execute transaction requests but maybe blocked from acknowledging transaction requests…” teaches the simulation of the workload on the components.).  This known technique is applicable to the system of Featonby as they both share characteristics and capabilities, namely, they are directed to management of workload execution in virtualized environments including utilization of a testing/mirrored system to test changes before changing the production system.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Browning would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Browning to the teachings of Featonby would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such workload execution environment management features into similar systems.  Further, applying simulating processor and memory usage according to a resource usage of a first host to Featonby with simulating a host device with VM according to resource usage of a workload of first host accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow reduced downtime of the production system when performing change-over. (Browning, paragraph 9)

As for claims 11 and 18, they are the product and system claims of claim 4 above.  Thus, they are rejected under the same rationales.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Featonby et al. (US PGPUB 2020/0310853), in view of Chen et al. (US PGPUB 2019/0354392 A1).

As for claim 7, Featonby teaches providing instructions to the client computing environment includes sending instructions to the DRS agent (paragraph 215).  However, Featonby does not explicitly teach the DRS agent translates the instruction into a command that a hypervisor implements in the client computing environment. 
Chen teaches a known method of VM based workload execution management including providing instructions to the computing environment includes sending instructions to the DRS agent [agent], wherein the DRS agent translates the instructions into a command that a hypervisor implements in the computing environment (paragraph 8, “notify the backup agent…the backup agent instructs the hypervisor to transition based on a notification…”).  This known technique is applicable to the system of Featonby as they both share characteristics and capabilities, namely, they are directed to management of workload execution in virtualized environments including utilization of a secondary VM set to manage execution of VM workloads in hosted environments.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Chen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Chen to the teachings of Featonby would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such workload execution environment management features into similar systems.  Further, applying the DRS agent translates the instructions into a command that a hypervisor implements in a computing environment to Featonby with sending instruction to DRS agent of a client computing environment accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow reduced interruption during VM reboot via more automation of the substitution of cloned VM. (Chen, paragraph 3 and 8)

As for claims 14 and 20, they are the product and system claims of claim 7 above.  Thus, they are rejected under the same rationales.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199